DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1 amended as follows: 
1.(Currently Amended) A Bidirectional trolley (1) comprising a movable drawbar (2), a pushhandle (3), a loading and unloading plan (5), two front wheels (4, 4') and two rear wheels (40, 40') connected to the loading and unloading plan (5), a handling system (10) comprising in turn a first toothed means (8) connected by meshing to a second front wheel (4), and a second toothed means (80) connected, again by meshing, to a second rear wheel (40), in which the first toothed means (8) and the second toothed means (80) are connected to each other by a connecting bar (9) which allows the joint 
said bidirectional trolley (1) comprises said drawbar (2) which in turn comprises a folding metal ring (12) which, once released, enters the working position and disengages a brake (7);
and wherein said drawbar (2) further comprises the brake (7) for locking the first toothed means (8), and consequently also the second toothed means (80).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claim 1 to include the limitations of original claim 7, which was indicated in the non-final as having allowable subject matter. Claim 1 now has the limitation of the drawbar comprising a folding metal ring which engages a brake on the drawbar which locks the first and second toothed means. Ducato in combination with Schmalzhofer teaches a folding metal ring which engages a brake on the drawbar that contacts the ground. Ducato in combination with Schmalzhofer fails to teach the brake engaging the first and second toothed means. With no motivation to further modify the teachings of Ducato and Schmalzhofer claim 1 and its dependent claims are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618